Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that Zelkha '182 does not disclose any specific composition that has all of the claimed features. The Office's rejection appears to be based on combinations of different embodiments disclosed in Zelkha '182. But Zelkha does not teach or suggest such combinations as the Office proposes.  For example, to reach the ratio of 1:1 to 1:2.5, the Office selects the lowest concentration of lycopene from paragraph [0017] and compares it with the concentrations of phytoene and-2- ZELKHA et al. Atty Docket No.: GPK-6278-0014Appl. No. 15/529,244phytofluene from paragraph [0018]. However, Zelkha '182 does not teach that when lycopene is at a concentration of 2%, the concentration of phytoene and phytofluene should be 1.5-3%.  In fact, a person of ordinary skill in the art reading Zelkha '182 would have understood that the concentration of phytoene and phytofluene being 1.5-3% is within the context of tomato oleoresin containing lycopene at a concentration of about 6-15%. The cited paragraphs of Zelkha '182 recite: [0017] In accordance with one embodiment of the pharmaceutical composition of the present invention, the composition includes lycopene in an amount of between about 2 and 10 wt. % in combination with at least one phytosterol in the amount of 1 to 5 wt.  In accordance with another embodiment of the pharmaceutical composition of the present invention, the lycopene is present in tomato .2:1 (i.e., 6% vs. 5%), which is outside of the range recited in the claims, i.e., 1:1 to 1:2.5. Zelkha '182 does not otherwise teach or suggest a composition having this claimed feature. 
HOWEVER, Applicant’s arguments are not persuasive for the following reasons:
In response to Applicant’s argument that “Zelkha '182 does not teach that when lycopene is at a concentration of 2%, the concentration of phytoene and phytofluene should be 1.5-3%”, the Examiner notes that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, the claims do not require that when the lycopene is at a concentration of 2%, the concentration of phytoene and phytofluene should be 1.5-3%.  Applicant’s attention is called to the present claim 1, where the claim only requires: the concentration of lycopene is in the range of 0.3%-2%.  Nowhere in the claim does the concentration of phytofluene or phytoene require (emphasize added);
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] 
Here, Zelkha clearly teaches the claimed concentration of lycopene of about 2%.  See paragraph 0017.  Zelkha further teaches the concentration of phytoene and/or phytofluene ranging between 1.5-3%.  See paragraph 0018.  Applicant’s attention is called to the very narrow range of phytoene and/or phytofluene, namely between 1.5-3%.  Here, Applicant’s attention is also called to the phrase “about” in the 2% lycopene concentration taught in paragraph 0017 in the Zelkha reference.  The term “about” is construed as modifying a value such that it is not an absolute value.  Hence, “about 2%” here for the lycopene concentration includes any concentration that falls within the range between 1.5% and 3% of the phytoene and/or phytofluene concentration.  Thus, the ration between lycopene and phytoene and/or phytofluene falls clearly within the claimed range, which is at least a 1:1 ratio; and    
It is noted that when the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In Clear Value, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777. In Atofina, the court held that a reference temperature range of 100-500 degrees C did not describe the claimed range of 330-450 degrees C with sufficient specificity to be anticipatory, even though there was a slight overlap between the reference’s preferred range (150-350 degrees C) and the claimed range. "[T]he disclosure of a range is no more a disclosure of the end points of the range than it is each of the intermediate points." Id. at 1000, 78 USPQ2d at 1424. Patentee described claimed temperature range as "critical" to enable the process to operate effectively, and showed that one of ordinary skill would have expected the synthesis process to operate differently outside the claimed range. 
Thus, for at least the above reasons, the rejections of record over the Zelkha ‘182 reference, and combinations of the Zelkha references are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615